Citation Nr: 1439747	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left acromioclavicular (AC) joint separation with degenerative joint disease (DJD), currently evaluated as 10 percent disabling prior to January 11, 2012. 

2.  Entitlement to an increased evaluation for residuals of left AC joint separation with DJD, currently evaluated as 20 percent disabling since January 11, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981. 

This appeal comes before the Board of Veterans' Appeal (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran a disability rating in excess of 10 percent for his service-connected residuals of left AC joint separation with DJD.  The Veteran then perfected a timely appeal.

The record reflects that the Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA), as shown in a January 2009 VA Form 21-22.  NCDVA subsequently revoked this representation.  In an April 2010 letter, the Veteran was notified of his right to representation and was asked to clarify his choice of representation.  He did not respond.  As no current power of attorney is associated with the claims file, the Veteran is considered to be unrepresented. 

The Veteran requested a hearing with a member of the Board in his Substantive Appeal (on VA Form 9) of February 2009.  A hearing was scheduled on October 10, 2010.  The Veteran failed to appear for his hearing and provided no good cause for his failure to appear.  Thus, his request for a hearing is deemed withdrawn.

In July 2011, the Board added the TDIU issue to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU and increased rating claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Upon remand, in a May 2012 rating decision, the RO increased the disability rating for the service-connected residuals of left AC joint separation with DJD to 20 percent.  The 20 percent rating was made retroactively effective from January 11, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  In the same rating decision TDIU was denied.

In November 2012, the Board again remanded the claim to the RO, via the AMC in Washington, DC, for noncompliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2013, the Board again REMANDED the claim to the RO via the AMC in Washington, DC for additional development, to include an exhaustive search for records from Womack Army Medical Center in Fort Bragg, North Carolina; as well as updated VA treatment records, and records from the Social Security Administration (SSA).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records reveals VA treatment records dated through May 2014; such records appear to have been considered in the July 2014 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  Prior to January 11, 2012, the Veteran's residuals of left AC joint separation with DJD was manifested by complaints of pain, with arm motion possible to above shoulder level.

2.  From January 11, 2012, the Veteran's residuals of left AC joint separation with DJD was manifested by complaints of pain with arm motion limited to no less than midway between side and shoulder level.

3.  The Veteran's only service connected disability consists of residuals of left AC joint separation with DJD, currently evaluated as 20 percent disabling.  

4.  The Veteran reported in his application for TDIU that he has education through the first year of college and has work experience as a construction worker; he also reported therein that he became too disabled to work in November 2007. 

5.  The Veteran's service-connected disability does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for service-connected left AC joint separation with DJD, prior to January 11, 2012, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5024-5201 (2013).

2.  Entitlement to a rating in excess of 20 percent for service-connected left AC joint separation with DJD, from January 11, 2012, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5024-5201 (2013).

3.  The criteria for TDIU have not been met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  A November 2006 letter, sent prior to the initial unfavorable decision issued in February 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his service connected left shoulder disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Similar notice with respect to the claim for TDIU was provided to the Veteran by an October 2011 letter, also issued prior to the initial unfavorable decision issued in May 2012.  These letters also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records, post-service treatment records, and reports from the Social Security Administration (SSA) have been obtained and considered.  The Veteran was also provided VA examinations in November 2006, July 2008, and January 2012 that are adequate to decide the issues on appeal.  In this regard, the examiners who conducted the examinations considered the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the service connected left shoulder residuals at issue-to include the impact upon functioning-based on consideration of this evidence and the statements of the Veteran.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the development requested in the most recent September 2013 remand has been substantially completed.  In this regard, the reports from a September 2009 VA left shoulder MRI was obtained; treatment records from Womack Army Medical Center dated from March 2009 through May 2014 have been obtained; treatment records from SSA have been obtained; and updated VA treatment records dated from October 2013 to March 2014 have been obtained.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein. 

II.  Legal Criteria/Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Increased Ratings for residuals left AC joint separation with DJD

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The Veteran's service-connected residuals of left AC joint separation with DJD is rated under Diagnostic Code 5024-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level warrants a 30 percent rating in a major extremity and a 20 percent rating in a minor extremity.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.  

By way of history, an October 1992 rating decision granted entitlement for residuals of left AC joint separation with DJD, rated as 10 percent disabling, effective February 11, 1992.  On September 26, 2006, the Veteran submitted a claim for increase.  Thus, the period on appeal is from September 26, 2005 (one year prior to the claim for increase).  As noted, staged ratings are appropriate for increased rating claims.  The RO assigned staged ratings, and the Board will address each staged rating below.

Prior to January 11, 2012

The Veteran's left shoulder disability is rated as 10 percent disabling prior to January 11, 2012.  The Board finds that the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent prior to such date.  Although the evidence shows that the Veteran had pain on movement of his left shoulder, it does not show at any during this period that he had limitation of motion of the arm at shoulder level.  Indeed the November 2006 and July 2008 VA examination reports reflect that on examination, the left shoulder abducted 180 degrees without noted pain which did not change with repetitive use.  Flexion was 180 degrees without pain which also did not change with repetitive use.  The examiner noted that pain was the only major functional impairment with repetitive use.  Further the joint was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Even with consideration of pain following repetitive use, the Veteran still abducted his shoulder to 180 degrees, more than shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Notably, VA treatment records during this period documents continued treatment for left shoulder pain; however, there are no assessments that document left shoulder range of motion, or that thoroughly assesses the left shoulder like the VA examinations.

The Board also finds that there is no evidence the Veteran is entitled to a higher rating under another Diagnostic Code.  There was no evidence of ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Code 5200.  There is no evidence the Veteran had impairment of the humerus or clavicle or scapula.  Thus, a higher rating is not warranted under Diagnostic Code 5202 or 5203.  

The Board has considered functional impairment due to pain, but finds that a rating in excess of 10 percent is not warranted.  At the November 2006 and July 2008 VA examinations, the Veteran did not report flare-ups and did not report the use of assistive devices.  As noted above, even following repetitive-use, he was able to abduct and flex his left arm higher than shoulder level.  Although the Veteran reported persistent shoulder pain and pain with overhead activities, pain has already been considered in the 10 percent rating for his left shoulder for pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  Accordingly, the Board finds that a preponderance of the evidence is against a finding of entitlement to a rating in excess of 10 percent for residuals of left AC joint separation with DJD, prior to January 11, 2012.

From January 11, 2012

The Veteran's residuals of left AC joint separation with DJD is rated as 20 percent disabling from January 11, 2012.  The Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's left shoulder is his minor extremity.  Thus, to obtain a rating in excess of 20 percent under Diagnostic Code 5201, the evidence would need to show limitation of motion of the arm limited to 25 degrees from the side.  The evidence does not show that the Veteran's left arm was limited to 25 degrees from the side from January 11, 2012.  The January 2012 VA examination report reflects that the Veteran's left shoulder could be abducted to 100 degrees, with pain noted at 80 degrees.  Flexion was to 160 degrees with pain noted at 90 degrees.  Impingement testing was positive to the left shoulder.  Muscle strength testing was 5/5 for abduction and flexion.  The examiner noted that the Veteran does not have any additional limitation in range of motion of the shoulder and arm following repetitive use nor does he have any functional loss and/or functional impairment of the shoulder and arm.  

Treatment records during this time shows intermittent treatment for left arm/shoulder pain; however there are no documented range of motion studies other than the range of motion documented on the January 2012 VA examination.

Thus, the available evidence of record does not show the Veteran's left arm had motion limited to 25 degrees from the side.  

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment of the left shoulder.  The January 2012 VA examination report reflects that the Veteran reported flare-ups which impacts his ability of shoulder function.  He reported the impact as limited motion in left shoulder, pain, and throbbing  On examination, he had localized tenderness or pain on palpation of the joints of the left shoulder; however there was no guarding of the left shoulder.  The VA examiner found that the Veteran's left shoulder condition did not impact his ability to work.  The Veteran is competent to report pain and the Board finds his statements to be credible.  The Board notes, however, the evidence does not show the Veteran had functional impairment due to pain equivalent to limitation of motion of the arm to 25 degrees from the side at any point from January 11, 2012.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

The Board also finds that there is no evidence the Veteran is entitled to a higher rating under another Diagnostic Code.  There was no evidence of ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Code 5200.  There is no evidence the Veteran had impairment of the humerus or clavicle or scapula.  Thus, a higher rating is not warranted under Diagnostic Code 5202 or 5203.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected residuals of left AC joint separation with DJD warranted an evaluation in excess of 20 percent from January 11, 2012.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other considerations

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder disability with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected residuals of left AC joint separation with DJD, and there are no additional symptoms.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's shoulder disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 20 percent rating contemplates his functional loss, to include limited range of motion, as a result of his left shoulder symptomatology.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left shoulder disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The matter of entitlement to TDIU will be addressed in following section of this decision.   

B.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

The Veteran's one service connected disability consists of residuals of left AC joint separation with DJD, rated as 20 percent.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in October 2011, the Veteran reported education through the first year of college and work experience as a construction worker.  He reported therein that he became too disabled to work in November 2007. 

The Board recognizes that the SSA has determined that the Veteran is disabled due to osteoarthritis and affective/mood disorder.  The Board is not bound however by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.  
With respect to evidence addressing the functional impact of the Veteran's service connected disability, the most specific evidence in this regard is the conclusion by the VA examiner who conducted the January 2012 examination that the Veteran was not functionally incapacitated due to his service-connected left shoulder disability.  There is no medical or other competent opinion of record contradicting this conclusion.  

The sole fact that a claimant, as in the instant case, become unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disability renders him incapable of working with consideration of his employment and educational history. 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the conclusion following the January 2012 VA examination as to the functional impacts of the service-connected left shoulder disability exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49. 










ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of left AC joint separation with DJD prior to January 11, 2012, is denied.

Entitlement to a rating in excess of 20 percent for service-connected left AC joint separation with DJD from January 11, 2012, is denied.

Entitlement to TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


